Citation Nr: 0201162	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  94-41 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for liver cirrhosis 
with portal hypertension and hepatic encephalopathy.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for hypersplenism.

4.  Entitlement to service connection for Non-Hodgkin's 
lymphoma.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for chloracne.

7.  Entitlement to service connection for porphyria cutanea 
tarda (PCT).

8.  Entitlement to service connection for peripheral 
neuropathy.

9.  Entitlement to service connection for residuals of dental 
trauma for the purpose of obtaining Department of Veterans 
Affairs (VA) outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from October 1966 to 
June 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the VA Houston Regional Office (RO) 
which denied service connection for liver cirrhosis with 
portal hypertension and hepatic encephalopathy, anemia, 
hypersplenism, Non-Hodgkin's lymphoma, diabetes mellitus, 
chloracne, PCT, and peripheral neuropathy.  In October 1996, 
the Board remanded the matter for additional development of 
the evidence.  While the matter was in remand status, by 
February 1999 rating decision, the RO denied service 
connection for a dental condition for the purpose of 
receiving VA outpatient dental treatment.  


FINDINGS OF FACT

1.  Liver cirrhosis with portal hypertension and hepatic 
encephalopathy, anemia, hypersplenism, Non-Hodgkin's 
lymphoma, diabetes mellitus, chloracne, and PCT were not 
shown in service or for many years thereafter.

2.  The preponderance of the most probative evidence of 
record indicates that the veteran's liver cirrhosis with 
portal hypertension and hepatic encephalopathy, anemia, and 
hypersplenism, are not causally related to his active 
service, any incident therein, including claimed exposure to 
Agent Orange, or to any service-connected disability.  

3.  The veteran had service aboard a ship in the waters 
offshore Vietnam during the Vietnam era and the record 
contains a current diagnosis of diabetes mellitus.  

4.  The clear weight of the medical evidence of record 
supports the conclusion that the veteran does not now have 
Non-Hodgkin's lymphoma or chloracne.  

5.  The veteran does not have an adjudicated compensable 
service-connected dental condition, a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, he was not detained 
or interned as a prisoner of war, he does not have a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, and he is not a 
Chapter 31 vocational rehabilitation trainee.


CONCLUSIONS OF LAW

1.  Diabetes mellitus may be presumed to have been incurred 
during the veteran's active naval service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Liver cirrhosis with portal hypertension and hepatic 
encephalopathy, anemia, hypersplenism, Non-Hodgkin's 
lymphoma, chloracne, and PCT were not incurred in or 
aggravated during his active service, may not be presumed to 
have been so incurred, nor are such disabilities causally 
related to or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2001).

3.  The criteria for entitlement to service connection for a 
dental condition, including for the purpose of obtaining VA 
outpatient dental treatment, have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.381 (1998); 38 C.F.R. §§ 3.381, 4.149, 4.150, 17.161 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board concludes that VA has fully met its 
obligations to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations with respect to the claims of service connection 
for liver cirrhosis with portal hypertension and hepatic 
encephalopathy, anemia, hypersplenism, diabetes mellitus, 
Non-Hodgkin's lymphoma, chloracne, and PCT, as well as the 
claim for VA outpatient dental treatment.  See 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107 (West Supp. 2001).

Regarding VA's duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, the 
Board notes that the RO has repeatedly informed him of the 
reasons and bases for the denial of his claims and the types 
of evidence which would substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
Statements of the Case, the Supplemental Statements of the 
Case, letters from the RO and the Board, and the Board's 
October 1996 remand, were sufficient to comply with VA's 
notification requirements.  38 U.S.C. §§ 5102 and 5103 (West 
Supp. 2001). 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West Supp. 2001).  In this case, the RO has 
requested all relevant treatment records identified by the 
veteran.  Also of record are his service medical and dental 
records.  In addition, the veteran has been afforded numerous 
VA medical examinations in connection with his claims, and VA 
has also obtained an opinion from its Chief Public Health and 
Environmental Hazards Officer, as well as an independent 
medical expert.  After reviewing the extensive evidence in 
the veteran's two sizable claims folders, the Board finds 
that there is more than sufficient evidence of record to 
decide his claims properly.  Additional medical examinations 
or opinions are simply not necessary.  

In view of the foregoing, the Board finds that VA has fully 
satisfied its duty to the appellant under the VCAA.  As the 
RO fulfilled the duty to assist and notify, and because the 
change in law has no material effect on adjudication of his 
claims, the Board finds that it can consider the merits of 
the claims service connection for liver cirrhosis with portal 
hypertension and hepatic encephalopathy, anemia, 
hypersplenism, diabetes mellitus, Non-Hodgkin's lymphoma, 
chloracne, and PCT, as well as the claim for VA outpatient 
dental treatment, without prejudice to him.  Bernard v Brown, 
4 Vet. App. 384 (1993).

In sum, the Board finds that further development and 
expending of VA's resources is not warranted.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

I.  Factual Background

The veteran's service medical records are entirely negative 
for any notation of liver cirrhosis, portal hypertension, 
hepatic encephalopathy, anemia, hypersplenism, Non-Hodgkin's 
lymphoma, diabetes mellitus, chloracne, PCT, or peripheral 
neuropathy.  At his May 1970 service separation medical 
examination, his skin, lymphatics, neurologic system, 
abdomen, vascular system, and endocrine system were normal on 
clinical evaluation.  

The veteran's DD Form 214N, Armed Forces of the United States 
Report of Transfer or Discharge, indicates that he had three 
years, five months, and 13 days of foreign and/or sea 
service.  He was also awarded, inter alia, the Vietnam 
Service Medal.  

In August 1989, he filed a claim for nonservice-connected 
pension benefits, claiming that he was totally disabled due 
to cirrhosis of the liver.  In support of his claim, the RO 
obtained private treatment records he had identified, dated 
from August 1988 to February 1990.  

In pertinent part, these records show that in July 1989, the 
veteran was hospitalized in connection with his complaints of 
swollen feet, abdominal discomfort, and shortness of breath.  
A history of chronic alcoholism for several years was noted.  
The diagnoses on discharge were alcoholic cirrhosis of the 
liver and hypochromic anemia.  Also submitted was a July 1989 
Medical Evaluation Form noting that the veteran currently had 
cirrhosis of the liver with ascites, anemia, and elevated 
serum ammonia with an antecedent of chronic alcoholism for 
several years.  This form also contains an opinion to the 
effect that the veteran was permanently and totally disabled 
due to his disability.  

In January 1990, the veteran was again hospitalized with 
continued symptoms.  On admission, a long history of alcohol 
abuse was noted, although the veteran's family indicated that 
he had quit drinking in October 1989.  Consultation with a 
gastroenterologist resulted in an impression of chronic liver 
disease with hepatic failure manifesting as signs and 
symptoms of portosystemic encephalopathy.  The diagnoses on 
discharge were liver failure, alcoholism, and 
gastrointestinal bleeding.

Records from the Social Security Administration show that the 
veteran was awarded disability benefits, effective June 1, 
1989.  

By June 1990 rating decision, the RO awarded nonservice-
connected pension benefits to the veteran, effective February 
12, 1990.  The veteran appealed the effective date assigned 
by the RO, claming that he was entitled to an effective date 
in August 1989.  

In support of his appeal, the veteran submitted a September 
1990 letter from Gustavo A. Diaz, M.D., who indicated that he 
had been the veteran's attending physician since July 1989.  
He indicated that he veteran had alcoholic cirrhosis of the 
liver with ascites, as well as hepatic encephalopathy.  He 
indicated that the veteran had been totally disabled since 
July 1989.  

By January 1991 rating decision, the RO granted an earlier 
effective date of August 11, 1989, for the veteran's 
nonservice-connected pension benefits.  

In February 1991, the veteran filed a claim of service 
connection for non-Hodgkin's lymphoma, which he claimed he 
had developed as a result of exposure to Agent Orange in 
Vietnam.  In support of his claim, he submitted an excerpt 
from a medical treatise indicating that the signs and 
symptoms of non-Hodgkin's lymphoma included enlargement of 
the liver and spleen, abdominal pain, bleeding from the 
intestines, and vomiting of blood.  Also submitted by the 
veteran was a VA Agent Orange Brief noting that Vietnam 
veterans were at an increased risk of developing non-
Hodgkin's lymphoma.  The veteran also submitted January 1991 
Statements of Attending Physicians indicating diagnoses of 
chronic alcoholism, chronic liver failure, and alcoholic 
cirrhosis of the liver.  

In August 1991, the veteran filed a claim of service 
connection for PCT, claiming that such condition was 
secondary to his exposure to Agent Orange in Vietnam.  He 
also reiterated his contention that he had non-Hodgkin's 
lymphoma due to Agent Orange exposure.  In support of his 
assertions, he submitted an excerpt from the American Medical 
Association Encyclopedia of Medicine which noted that the 
signs and symptoms of non-Hodgkin's lymphoma included 
abdominal bleeding, vomiting of blood, and enlargement of the 
liver and spleen.  He also submitted copies of various 
medical records previously submitted in which he highlighted 
notations of his symptoms such as vomiting of blood.  

In December 1991, the veteran submitted a statement in which 
he appeared to raise claims of service connection for 
cirrhosis of the liver and peripheral neuropathy, both of 
which he claimed were also due to exposure to Agent Orange in 
Vietnam.  In support of these claims, he submitted an excerpt 
from an unspecified medical treatise indicating that although 
the primary cause of cirrhosis of the liver was the chronic 
ingestion of alcohol, it was also associated with exposure to 
some chemical carcinogens.  

Also submitted by the veteran was a January 1992 Statement of 
Attending Physician in which Dr. Diaz indicated that the 
veteran had severe cirrhosis of the liver, severe and chronic 
alcoholism, and severe peripheral neuropathy, secondary to 
his chronic alcoholism.  

The RO thereafter obtained additional medical records 
showing, inter alia, that the veteran continued to receive 
treatment for alcoholic cirrhosis of the liver.  In January 
1990, he was diagnosed with hepatic encephalopathy.  In March 
1991, he was hospitalized with upper gastrointestinal 
bleeding.  A long history of alcoholic hepatitis and 
cirrhosis with recurrent upper gastrointestinal bleeding was 
noted.  Following additional diagnostic testing and further 
treatment, the veteran's physician, Carleton K. Thompson, 
M.D., a private gastroenterologist, indicated that the 
diagnoses were (1) upper gastrointestinal bleeding, secondary 
to (2); (2) esophageal varices, secondary to (3); (3) portal 
hypertension, secondary to (4); (4) cirrhosis, secondary to 
(5); (5) history of excessive alcohol intake until January 
1990; (6) anemia, secondary to gastrointestinal bleeding; and 
(7) hypersplenism, secondary to portal hypertension.

In connection with his claims, the veteran was afforded VA 
medical examinations in March 1992.  On VA Hodgkin's 
examination in March 1992, the veteran reported that although 
he had never been diagnosed with non-Hodgkin's lymphoma, he 
nonetheless felt that he had the condition due to Agent 
Orange exposure.  In that regard, he indicated that he had 
served aboard a ship in the Tonkin Gulf during the Vietnam 
era, but had never had a mission inside the country.  
Following physical examination and diagnostic testing, the 
diagnosis was no evidence of non-Hodgkin's lymphoma.

On VA liver and gastrointestinal examination in March 1992, 
the veteran reported that he had been diagnosed with 
alcoholic liver disease in July 1989 and had been 
hospitalized on several occasions since that time for 
treatment of complications such as gastrointestinal bleeding, 
hypersplenism, and hepatic encephalopathy.  He also indicated 
that he had been diagnosed with diabetes mellitus in November 
1991.  The veteran reported that he drank heavily from 1966 
to 1970, and that he stopped drinking in July 1989.  The 
diagnoses were liver cirrhosis, secondary to excessive 
alcohol intake up until January 1990, with history of hepatic 
encephalopathy; history of upper gastrointestinal bleeding 
from esophageal varices, secondary to portal hypertension, 
secondary to liver cirrhosis.  

On VA neurological examination in March 1992, the examiner 
indicated that there was currently no objective evidence of 
peripheral neuropathy.  

In August 1992, the veteran submitted a claim of service 
connection for diabetes mellitus.  In support of his claim, 
he submitted a November 1991 private hospitalization summary 
showing that he had been hospitalized because of pain in the 
right inguinal area.  During treatment for that condition, it 
was discovered that veteran had diabetes mellitus.  The 
diagnoses on discharge were right inguinal area abscess and 
diabetes mellitus.

In January 1993, the veteran claimed entitlement to service 
connection for hepatic encephalopathy and anemia, which he 
claimed were secondary to exposure to Agent Orange.  He also 
indicated that he had cirrhosis of the liver, hepatic 
encephalopathy, peripheral neuropathy, diabetes mellitus, 
anemia, hepatic failure, hypersplenism, and portal 
hypertension, as a result of exposure to Agent Orange.  He 
claimed that he had recently undergone "medical testing for 
Dioxin exposure due to Agent Orange."  In support of his 
assertion, he submitted a January 1993 report from the 
American Institute of Toxicology.  This report showed that 
the veteran underwent testing in December 1992 which was 
positive for dioxin at a concentration of "0.062 ng/ml."  
The bottom part of the report noted that "[e]stimated serum 
levels of TCDD consistent with production of clinically 
observable chloracne has been reported to be in excess of 100 
ppt."  

Also submitted by the veteran was a February 1993 letter from 
Dr. Thompson who indicated that he thought the veteran's 
liver disease probably had three etiologies.  First, he noted 
that the veteran "obviously had significant exposure to 
Agent Orange" which he indicated may have made the liver 
more susceptible to damage from alcohol which he stopped 
using in 1989 or 1990.  In addition, Dr. Thompson indicated 
that further damage could have come from his the veteran's 
diabetes.  He also indicated that the veteran's peripheral 
neuropathy could be related to Agent Orange exposure and 
aggravated by alcohol and diabetes mellitus.  He indicated 
that "[e]ven though [the veteran's] medical problems seem to 
have a multifactorial etiology, I would think the initial 
insult for both the liver disease and the peripheral 
neuropathy is probably related to [his] service exposure to 
Agent Orange."

By April 1993 rating decision, the RO denied service 
connection for non-Hodgkin's lymphoma, peripheral neuropathy, 
diabetes mellitus, esophageal varices secondary to portal 
hypertension, and cirrhosis of the liver.  The veteran's 
claim of service connection for PCT was deferred.  He was 
notified of the RO's decision in a detailed May 1993 letter 
and he appealed.  

In support of his appeal, he submitted an April 1993 Amended 
Decision on Appeal from the Agent Orange Administration, 
which found that the veteran was eligible to participate in 
the Agent Orange Payment Program.  Specifically, it was noted 
that newly submitted evidence showed that the veteran had 
served in "search and rescue" missions in the inland waters 
of Vietnam.

Also submitted was a June 1993 letter from Dr. Diaz who 
indicated that the veteran had been diagnosed with cirrhosis 
of the liver in July 1989, and since had developed peripheral 
neuropathy due to alcoholism.  He also noted that the veteran 
had contracted diabetes mellitus in November 1991 and was 
currently undergoing treatment for that condition.  Finally, 
he noted that toxicology testing performed in December 1992 
had shown "significant exposure to the chemical Dioxin" and 
that "[p]ossibility exists that his [unspecified] medical 
conditions could be related to his exposure to the chemical 
dioxin (Agent Orange)." 

In a June 1993 Statement of Attending Physician, Dr. Diaz 
indicated that the veteran had cirrhosis of the liver, 
chronic alcoholism, peripheral neuropathy secondary to 
chronic alcoholism, and diabetes mellitus.  

In October 1993, the veteran again requested service 
connection for PCT.  In support of his claim, he submitted an 
October 1993 Statement of Attending Physician from Dr. Diaz 
showing a diagnosis of severe PCT and an October 1993 private 
laboratory report, apparently showing increased levels of 
PCT.  

In May 1994, the veteran underwent VA general surgical 
examination at which it was noted that December 1992 blood 
studies were positive for dioxin contamination.  It was also 
noted that the veteran had developed toxic porphyrinuria and 
that a copy of the October 1993 blood study was of record.  
It was also noted that the veteran had reported positive 
burning neuropathy in the feet from diabetic neuropathy in 
the Summer of 1992.  The diagnoses were cirrhosis of the 
liver, ongoing anemia, porphyrinuria diagnosed by blood test 
in October 1993, non-Hodgkin's lymphoma felt to be ruled out, 
hypersplenism with enlarged spleen diagnosed in 1990 by CT 
scan following encephalopathy and multiple biopsies of the 
liver.

On VA general medical examination in May 1994, the veteran 
claimed he had "considerable exposure" to Agent Orange in 
service and that in 1984, he began to develop some problems 
with dizziness, weakness, and skin problems such as black 
heads and pimples.  He indicated that he had since been 
diagnosed with diabetes, cirrhosis, and portal hypertension.  
He also reported that he had "extensive work-up on several 
different occasions" for porphyria and dioxin and had been 
found to have elevated levels of dioxin and positive 
porphyria.  On examination, the veteran's face exhibited 
blackheads and folliculitis; there was also folliculitis on 
the neck and upper trunk and a slight indication of jaundice.  
The diagnoses were anemia secondary to liver cirrhosis, 
chronic blood loss due to esophageal varix, and skin disorder 
secondary to porphyrin.  

In September 1994, the veteran submitted a claim of service 
connection for chloracne, which he indicated was "a acne-
like skin disorder characterized by exposure to TCDD (agent 
orange) or related chemicals."  In support of his claim, he 
submitted a copy of the May 1994 VA medical examination 
report showing a diagnosis of skin disorder secondary to 
porphyrin.  

By May 1995 rating decision, the RO denied service connection 
for liver cirrhosis with portal hypertension and hepatic 
encephalopathy, anemia, hypersplenism, Non-Hodgkin's 
lymphoma, diabetes mellitus, chloracne, PCT, and peripheral 
neuropathy.  The veteran appealed the RO's determination.  

In support of his appeal, he submitted excerpts from numerous 
medical and scientific treatises regarding, inter alia, the 
effects of exposure to dioxin.  A February 1986 article from 
the Journal of Biochemistry entitled "Porphyria Cutanea 
Tarda, or the Uropophyinogen Decarboxylase Deficiency 
Diseases," noted that four etiologic agents had been 
implicated in this condition:  alcohol, oral estrogen, 
halogenated aromatic hydrocarbons, and iron.  It was also 
noted that the toxic effects of TCDD included chloracne, 
liver damage, and hepatic porphyria in experimental animals 
and perhaps also in humans.

Also submitted was a June 1995 letter from Dr. Diaz who 
indicated that he had reviewed the veteran's medical records 
and had concluded that, although the veteran had been 
diagnosed with conditions not related to his military 
service, he also manifested conditions which were associated 
with his exposure to Agent Orange.  Dr. Diaz, however, did 
not identify the "conditions" manifest in the veteran which 
he felt may be associated with Agent Orange exposure.  Dr. 
Diaz also noted that "[a]ccording to the Service Medical 
Records of [the veteran], I find some early secondary 
manifestations of porphyria cutanea tarda."  Again, however, 
Dr. Diaz failed to identify those symptoms noted in the 
service medical records which he felt were early 
manifestations of PCT.  The veteran has indicated that Dr. 
Diaz is now deceased.

Also submitted by the veteran was a July 1995 statement, 
signed by 14 individuals, under the sentence "[t]he below 
individuals have known me since the year 1970 and therefore 
testify that I have had the skin disorder of chloracne since 
the above year."  

In a March 1996 statement, the veteran claimed that his 
service medical records noted "early symptoms and early 
manifestations" of multiple conditions due to Agent Orange 
exposure.  Specifically, he indicated that "general 
malaise" was noted in January 1968, which medical literature 
indicated was a symptom of hepatic porphyria.  In addition, 
he indicated that he had been diagnosed with conjunctivitis 
in July 1969, which the medical literature indicated was a 
sign or symptom of exposure to Agent Orange.  

In a May 1996 letter, Dr. Thompson indicated that it was his 
opinion that the veteran's exposure to Agent Orange was 
probably the "initial insult" for both his liver disease 
and peripheral neuropathy and that his condition was 
aggravated by his diabetes mellitus and alcohol use.  

In November 1996, the RO contacted Dr. Thompson and asked him 
to provide additional information regarding his medical 
opinion.  In response to the RO's request, in a November 1996 
letter, Dr. Thompson indicated that he had been treating the 
veteran intermittently since March 1991, although he had not 
seen him for the past three years.  He noted that the veteran 
had reported a history of exposure to dioxin during the 
Vietnam war and that a December 1992 laboratory study 
revealed a level of 62 parts per trillion of dioxin.  (He 
noted that the laboratory indicated that a significant level 
was 100 parts per trillion.).  It was also noted that the 
veteran had advised him that he had PCT and peripheral 
neuropathy, although he had no documentation of this.  He 
noted that the veteran also had a history of alcohol use as 
well as diabetes which accounted for his claimed peripheral 
neuropathy and liver disease.  He indicated that he had no 
way of knowing how important the veteran's exposure to dioxin 
was in his ongoing metabolic problems, particularly in light 
of his alcohol consumption and his diabetes mellitus.  

On December 1998 VA medical examination, the veteran reported 
that he had been diagnosed with diabetes mellitus in 1991 and 
took daily oral medication.  He also indicated that he was 
diagnosed with cirrhosis of the liver and hepatic 
encephalopathy in 1989, hypersplenism in 1991, and urine 
porphyrinuria and peripheral neuropathy in 1992.  The 
examiner reviewed the veteran's claims folders and noted that 
in 1992, he had paresthesias in both feet and legs; on 
follow-up visit to his physician, he developed a wine-colored 
urine and a urine porphyrins was ordered.  The examiner 
indicated that he could not decipher the October 1993 
laboratory report or recognize the range level of the 
porphyrins in the urine.  He also noted that the veteran had 
had a blood test for dioxin and it was positive about .062 
parts per trillion.  He indicated that according to the 
report, the adipose tissue of Vietnam veterans who had been 
exposed to Agent Orange 15 to 20 years prior was in the range 
of 10 to 150 parts per trillion, well below the level 
detected in the veteran.  The veteran also claimed that in 
1970, he had noticed blisters on his arms, back, and neck.  
Electromyography testing was conducted and revealed sensory 
peripheral neuropathy.  In a January 1998 addendum to the 
examination report, the examiner indicated that the veteran 
had been diagnosed with cirrhosis of the liver in 1989 and 
peripheral neuropathy in 1992.  He also noted that the 
veteran had a long history of alcohol intake from 1966 to 
1988.  Based on these factors, he indicated that the 
veteran's cirrhosis of the liver and peripheral neuropathy 
were not related to Agent Orange exposure in Vietnam.  

In May 1998, the veteran submitted a claim of entitlement to 
outpatient dental treatment.  By February 1999 rating 
decision, the RO denied his claim, finding, inter alia, that 
the record contained no evidence of a dental condition due to 
combat wounds or other service trauma.  The veteran appealed 
the RO's determination, claiming that service dental records 
revealed evidence of treatment for dental trauma in August 
1969 and January 1970.  

In a May 1999 statement, a private physician indicated that 
the veteran had "some significant exposure to various 
chemicals during the war during which he served in the 
military."  He noted that while the veteran gave some 
history of alcohol use in the past, he had "some Abdominal 
Studies reported to me from other physicians who have treated 
him that show some significant problems with cirrhosis 
inconsistent with the amount of alcohol he had consumed."  
He indicated that he thought that there was a "significant 
effective exposure of chemicals to his system and cirrhosis 
is otherwise, idiopathic."  He also indicated that "[h]is 
cirrhosis may come in a significant degree from his chemical 
exposure."  

In August 2000, the Board referred the veteran's claims 
folders for a VA medical expert opinion.  In particular, the 
Board sought answers to the following questions:  (1) Did the 
veteran manifest any of his claimed disabilities during 
active service or to a degree of 10 percent or more within 
one year of separation from service; (2) Which, if any, of 
the claimed disabilities does the veteran currently have; and 
(3) Which, if any, of the veteran's currently claimed 
disabilities are at least as likely as not due to exposure to 
Agent Orange in service.  If another more likely etiology for 
any of the claimed disabilities can be identified, please 
specify.

In an August 2000 memorandum, the VA Chief Public Health and 
Environmental Hazards Officer responded to the Board's 
request for a medical expert opinion.  Specifically, she 
indicated that she had reviewed the veteran's service medical 
records and it did not appear that he had manifested any of 
his claimed disabilities during his active naval service, nor 
was there any evidence of these conditions in the year 
following his separation from service.  She further noted 
that based on the veteran's statements, it appeared that he 
had heavy alcohol consumption during military service and 
began experiencing significant medical problems related to 
liver disease, possible PCT, diabetes, and peripheral 
neuropathy about 1984 or later.

Regarding the second question posed by the Board, she noted 
that the veteran had well documented chronic liver disease 
with cirrhosis and associated portal hypertension, 
hypersplenism, esophageal varices, GI bleeding, and anemia, 
as well as diabetes mellitus and chronic peripheral 
neuropathy.  She noted that the veteran may also have PCT, 
although definitive medical documentation was lacking 
regarding this disability.  Finally, she indicted that she 
could identify no medical evidence of chloracne or non-
Hodgkin's lymphoma.  

With respect to the third question posed by the Board, she 
noted that based on current scientific information, it was 
her opinion that it was not possible to state that any of the 
veteran's claimed disabilities were at least as likely as not 
related to exposure to Agent Orange in Vietnam.  Rather, she 
indicated that it was her opinion that the veteran's liver 
disease and any possible PCT was due to alcohol abuse.  She 
indicated that his peripheral neuropathy was due to alcohol 
abuse and/or diabetes since these were well-recognized causes 
of the condition.  

In January 2001, the Board referred the veteran's claims 
folder to an independent medical expert for an opinion as to 
the issue of service connection for PCT.  In July 2001, the 
independent medical expert indicated that he had extensively 
reviewed the veteran's claims folders and had determined that 
nothing in such records would support a diagnosis of PCT.  He 
noted that the veteran's service medical records did not 
document cutaneous manifestations of the disability while on 
active duty.  More importantly, he indicated that the 
laboratory tests dated October 1993 which were referred to on 
multiple occasions in the record actually indicated that the 
veteran had normal levels of porphyrin based on the results 
of urine testing.  He explained that the bottom half of the 
report was a summary of the laboratory abnormalities seen in 
the various clinical types of porphyrias and were not the 
veteran's actual test results.  He explained that what had 
been interpreted as markedly increased levels for the veteran 
was in reality the porphyrin profile that one would see in a 
patient who actually had PCT.  He noted that the record also 
contained a December 1998 24 hour urine porphyrin test which 
was also normal.  In summary, he indicated that a review of 
the claims folder revealed no clinical or laboratory evidence 
of PCT.  

II.  Law and Regulations

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service, 
but no compensation shall be paid if the disability is a 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 1110.

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including primary anemia, 
cardiovascular-renal disease, diabetes mellitus, encephalitis 
lethargica residuals, and peptic ulcers, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2001).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  Moreover, 
where a service-connected disability causes an increase in, 
but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6), 3.313 (2001).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, PCT, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Effective July 9, 2001, Type II diabetes (also known as Type 
II diabetes mellitus or adult-onset diabetes) was added to a 
list of diseases subject to presumptive service connection 
under 38 C.F.R. § 3.309(e).  See 66 Fed. Reg. 23,166 (May 8, 
2001).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and PCT shall have become manifest 
to a degree of 10 percent or more within one year of 
separation, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active air service.  38 C.F.R. § 
3.307(a)(6)(ii).

In order to rebut this presumption of service incurrence, 
there must be affirmative evidence to the contrary or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any of the specified diseases 
or disabilities has been suffered between the date of 
separation from service and the onset of any such diseases or 
disabilities.  38 U.S.C.A. § 1113(a).  Evidence which may be 
considered in rebuttal of service incurrence of such disease 
will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease.  The expression "affirmative evidence to the 
contrary" will not be taken to require a conclusive showing, 
but such showing as would, in sound medical reasoning and in 
the consideration of all evidence of record, support a 
conclusion that the disease was not incurred in service.  38 
C.F.R. § 3.307(d).

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 59 
Fed. Reg. 341-46 (Jan. 4, 1994).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 1991 & Supp. 2001); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990) (when a claimant seeks 
VA benefits, and the evidence is in relative equipoise, the 
law dictates that he or she shall prevail).

III.  Analysis

Liver cirrhosis with portal hypertension and hepatic 
encephalopathy

The veteran claims that service connection for liver 
cirrhosis, portal hypertension, and hepatic encephalopathy is 
warranted as such conditions were incurred as a result of his 
exposure to Agent Orange in Vietnam.

Initially, it is noted that liver cirrhosis, portal 
hypertension, and hepatic encephalopathy are not among the 
disabilities listed in 38 C.F.R. § 3.309(e).  Thus, 
presumptive service connection for these disorders due to 
Agent Orange exposure is not warranted, regardless of whether 
or not the veteran had service on a ship in the waters off 
the coast of Vietnam.  McCartt v. West, 12 Vet. App. 164 
(1999); 38 C.F.R. §§ 3.307, 3.309.  

Accordingly, the Board has reviewed the evidence of record to 
determine if service connection for liver cirrhosis, portal 
hypertension, and hepatic encephalopathy on a direct or 
secondary basis is warranted.  Combee and Brock, supra.

In that regard, the Board notes that the veteran's service 
medical records are negative for any complaints or findings 
of liver cirrhosis, portal hypertension, or hepatic 
encephalopathy.  While the veteran has claimed that his 
service medical records show some early manifestations of 
conditions related to Agent Orange exposure, the Board notes 
that in an August 2000 opinion, a VA medical expert indicated 
that she had reviewed the veteran's service medical records 
and it did not appear that he had manifested any of his 
claimed disabilities during his service.  The Board finds 
this specific and considered medical opinion rendered by an 
expert in the field to be far more probative than the lay 
assertions of the veteran and the vague, unsubstantiated 
letter from his private physician.  (See June 1995 letter 
from Dr. Diaz.)  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board also notes that the post-service medical record is 
negative for notations of liver cirrhosis, portal 
hypertension, or hepatic encephalopathy until July 1989, 
approximately 19 years after the veteran's separation from 
service.  Based on the foregoing, it cannot be said that 
liver cirrhosis, portal hypertension, or hepatic 
encephalopathy were present in service or manifest to a 
compensable degree within one year of service separation.  

However, as noted above, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Additionally, service connection may be granted 
for disability which is causally related to a service-
connected disease or injury.  38 C.F.R. § 3.310(a); Allen, 
supra.

Clearly, in this case, conflicting opinions have been 
provided regarding the etiology of the veteran's current 
liver cirrhosis, portal hypertension, and hepatic 
encephalopathy.  It is noted that some of these conflicting 
medical opinions were provided by the same physician.  
Therefore, the Board must weigh the probative value of this 
medical evidence.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that "[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators. . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

In this case, the record shows that when he was initially 
diagnosed with cirrhosis of the liver in July 1989, the 
condition was clearly attributed to a long history of chronic 
alcohol abuse.  Additionally, in a September 1990 letter, and 
January 1991 and January 1992 Statements of Attending 
Physician, Dr. Diaz indicated diagnoses of chronic alcoholism 
and alcoholic cirrhosis of the liver.  Likewise, in a March 
1991 hospitalization report, Dr. Thompson indicated that the 
veteran's cirrhosis of the liver was due to excessive alcohol 
intake until January 1990, with secondary portal 
hypertension.  This medical opinion was confirmed by a VA 
examiner in March 1992, who also indicated a diagnosis of 
liver cirrhosis, secondary to excessive alcohol intake up 
until January 1990.  It is also noted that in a January 1999 
addendum to the December 1998 VA medical examination report, 
a VA examiner indicated that it was his opinion that the 
veteran's cirrhosis of the liver was not related to exposure 
to Agent Orange in service.  Finally, the Board notes that in 
August 2000 memorandum, the VA Chief Public Health and 
Environmental Hazards Officer opined that the veteran's liver 
disability was not related to exposure to Agent Orange in 
Vietnam; rather, such condition was due to alcohol abuse.  

On the other hand, in February 1993 and May 1996 letters, Dr. 
Thompson described the etiology of the veteran's liver 
disease as "multifactorial," and explained that the 
veteran's "significant exposure" to Agent Orange may have 
made his liver more susceptible to damage from alcohol and 
diabetes.  

When asked to provide more information regarding his medical 
opinion in this regard, however, Dr. Thompson conceded that 
the veteran had a history of alcohol use as well as diabetes 
which accounted for his liver disease.  He explained that he 
had based his prior opinions on the veteran's own reports of 
"significant" dioxin exposure and that an objective dioxin 
toxicology report had shown levels of exposure which were 
less than significant.  He conceded that he had no way of 
knowing how important the veteran's exposure to dioxin was in 
his ongoing metabolic problems, particularly in light of his 
alcohol consumption and his diabetes mellitus.  Given Dr. 
Thompson's clarification of the grounds on which his previous 
medical opinions were based, the Board finds that they are of 
far less probative value than the unequivocal medical 
opinions set forth above which were based on objective facts,  
rather than a history reported by the veteran.  

After considering all of the evidence of record, the Board 
must conclude that the clear weight of the evidence is 
against the veteran's claim of service connection for liver 
cirrhosis, portal hypertension, and hepatic encephalopathy.  
The Board finds that the preponderance of the probative 
evidence of record shows that the veteran's liver cirrhosis, 
portal hypertension, and hepatic encephalopathy is due to a 
long history of alcohol abuse, not Agent Orange exposure, 
diabetes, or any other cause.  For several reasons, the Board 
finds that the opinions which reach this conclusion outweigh 
the conflicting evidence of record, both in quantity and 
quality; they have far greater probative value than the 
opinions which attribute the veteran's liver disease to Agent 
Orange exposure or any other cause.  These medical opinions, 
particularly the August 2000 VA medical opinion, are 
unequivocal, were based on a full and fair consideration of 
the material evidence, they reflect significant knowledge and 
skill in analysis of the pertinent data, and provide a 
rationale for the conclusions rendered.

By contrast, the opinions which favor the veteran's claim 
appear to be based on a history he provided, rather than a 
review of the objective medical evidence of record.  For 
example, the May 1999 opinion from the private physician 
indicated that the veteran only had "some" history of 
alcohol use in the past, and that his cirrhosis was 
inconsistent with the amount of alcohol he claimed to have 
consumed.  Thus, the physician reasoned that "[h]is 
cirrhosis may come in a significant degree from his chemical 
exposure."  However, the Board notes that the 
contemporaneous medical records completed by the veteran's 
own physicians describe his alcoholism as "severe" and 
"chronic" and note that it extended from at least 1966 to 
1990, a period of approximately twenty-four years.  The 
weight of a medical opinion is diminished where that opinion 
is based on an inaccurate factual premise or an examination 
of limited scope.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).

In sum, the Board finds that the preponderance of the most 
probative evidence of record indicates that the veteran's 
liver cirrhosis with portal hypertension and hepatic 
encephalopathy is not causally related to his active service, 
any incident therein, including claimed exposure to Agent 
Orange, or to any service-connected disability.  Thus, the 
preponderance of the evidence is against the veteran's claim 
of service connection for liver cirrhosis, portal 
hypertension, and hepatic encephalopathy.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

Anemia and hypersplenism

The veteran also contends that he has anemia and 
hypersplenism as a result of exposure to Agent Orange in 
Vietnam.  A review of the medical records confirms that he 
has been diagnosed with anemia and hypersplenism.  However, 
neither diagnosed disorder was shown in service or for many 
years thereafter, nor are these disorders among the diseases 
recognized by VA as being etiologically related to exposure 
to herbicide agents used in Vietnam.  Thus, the presumption 
of exposure to Agent Orange or other herbicide agents is not 
available to the veteran with respect to these claims, and he 
cannot establish entitlement to service connection for anemia 
and hypersplenism on a presumptive basis.  See McCartt, 
supra.  

Even if the Board were to assume arguendo that the veteran 
was exposed to herbicide agents during service, there still 
is no basis for a grant of service connection for anemia or 
hypersplenism.  As noted above, the disorders are not among 
those identified in 38 C.F.R. § 3.309(e), and the Secretary 
of VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which he has not specifically determined that a presumption 
of service connection is warranted.

Moreover, as also noted above, the veteran's anemia and 
hypersplenism were not diagnosed until many years after the 
veteran's service in Vietnam.  Most significantly, there is 
no competent medical evidence of record suggesting a 
connection between any claimed in-service exposure to 
herbicide agents and his anemia or hypersplenism.  Rather, 
the veteran's contentions of etiological connection are no 
more than unsupported speculation on his part.  Again, all 
medical records, to include all VA and private medical 
records, are entirely negative for any discussion of a nexus 
between the veteran's anemia and hypersplenism and his 
claimed exposure to herbicide agents.

On the other hand, the Board notes that when the etiology of 
the veteran's anemia or hypersplenism is addressed in the 
medical evidence of record, it is consistently attributed to 
his chronic liver disease, a disability which the Board has 
concluded was not incurred in service, and is unrelated to 
any incident therein, including claimed exposure to Agent 
Orange, or to any service-connected disability.  For example, 
a March 1991 private hospitalization summary attributes the 
veteran's anemia to gastrointestinal bleeding due to 
esophageal varices, secondary to cirrhosis of the liver.  
Likewise, on VA medical examination, the veteran's anemia was 
attributed to liver cirrhosis.  Regarding his hypersplenism, 
in a March 1991 hospitalization report, such disorder was 
attributed to portal hypertension due to cirrhosis of the 
liver.  Likewise, in an August 2000 medical opinion, a VA 
medical expert indicated that the veteran's hypersplenism was 
associated with portal hypertension due to liver cirrhosis.  

Again, while the veteran has offered his own opinion that his 
anemia and hypersplenism are related to Agent Orange 
exposure, the Board again notes that the record does not 
indicate that he has any professional medical training or 
expertise.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(lay testimony is not competent to establish, and therefore 
not probative of, a medical nexus).  In contrast to the 
veteran's unsupported contentions, the medical evidence of 
record clearly indicates that there is no relationship 
between his current anemia and hypersplenism and his military 
service, any incident therein, or any service-connected 
disability.  

Thus, the Board finds that service connection for anemia and 
hypersplenism is not warranted.  Application of the benefit 
of the doubt doctrine has been considered with respect to 
these claims, but the Board finds that there is no 
approximate balance of negative and positive evidence such as 
to warrant its application.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 2001).  The evidence is overwhelmingly against the 
veteran's claims.  

Non-Hodgkin's lymphoma

The veteran also claims entitlement to service connection for 
non-Hodgkin's lymphoma.  Again, he contends that he developed 
such disability as a result of exposure to Agent Orange in 
Vietnam.  Having carefully examined the record in light of 
the applicable law, however, the Board must conclude that the 
evidence clearly shows that the veteran does not currently 
have non-Hodgkin's lymphoma.  

Specifically, the veteran was afforded a VA medical 
examination in March 1992, at which the examiner concluded, 
following physical examination of the veteran and diagnostic 
testing, that there was no evidence of non-Hodgkin's 
lymphoma.  Likewise, it is noted that VA's Chief Public 
Health and Environmental Hazards Officer reviewed the 
veteran's claims folder in August 2000, and concluded that 
the record contained no medical evidence of non-Hodgkin's 
lymphoma.  

The Board notes that the veteran has submitted numerous 
excerpts from medical treatises, some of which describe the 
symptoms and causes of non-Hodgkin's lymphoma.  Despite the 
fact that the record is entirely devoid of any competent 
diagnosis of non-Hodgkin's lymphoma, he has nonetheless 
argued that he does, in fact, have the condition because he 
was exposed to Agent Orange in service and because he has 
some of the symptoms delineated in those medical treatises as 
being indicative of non-Hodgkin's lymphoma.  

However, the Board notes that the record does not establish 
that the veteran possesses a recognized degree of medical 
knowledge or training; thus, his own opinions as to medical 
diagnosis or causation are of no probative value.  Espiritu, 
2 Vet. App. at 494.  The Board also notes that, without 
exception, the medical treatise evidence submitted by the 
veteran provides only generic information regarding the 
symptoms and causes of non-Hodgkin's lymphoma.  In no way 
does this treatise evidence indicate that the veteran has a 
current diagnosis of non-Hodgkin's lymphoma or outweigh the 
March 1992 opinion of the VA medical examiner that the 
veteran does not have non-Hodgkin's lymphoma.  Thus, the 
Board finds that this treatise evidence is of little 
probative value in determining whether the veteran currently 
has non-Hodgkin's lymphoma.  See e.g., Sacks v. West, 11 Vet. 
App. 314, 317 (1998); see Matteren v. West, 12 Vet. App. 222 
(1999).  

In sum, the veteran's lay statements to the effect that he 
currently has non-Hodgkin's lymphoma and the generic treatise 
evidence regarding the causes and symptoms of that disease do 
not equal or outweigh the medical evidence of record which 
clearly indicates that the veteran does not currently have 
non-Hodgkin's lymphoma.  As noted, Congress has specifically 
limited entitlement for service-connected disease or injury 
to cases resulting in disability.  See 38 U.S.C. §§ 1110, 
1131.  Since there is no medical evidence of current 
diagnosis of non-Hodgkin's lymphoma in this case, service 
connection for that disability is not warranted.  Brammer, 3 
Vet. App. at 225 (in the absence of proof of a present 
disability there can be no valid claim).

Diabetes mellitus

As above, the veteran's service medical records are silent 
regarding any complaint or finding of diabetes mellitus.  
Likewise, the post-service medical evidence of record is 
negative for any notation of diabetes for many years after 
service separation.  In fact, diabetes mellitus was not 
diagnosed until November 1991, about 21 years after his 
service separation.  Moreover, there is no indication, nor 
does the veteran contend, that he had symptoms of diabetes on 
a continuous basis following his service separation.  
Finally, the Board observes that the competent medical 
evidence of record contains no indication that the veteran's 
diabetes mellitus is related to his active service or any 
service-connected disability.  Thus, the Board finds that 
service connection for diabetes on a direct or secondary 
basis is not warranted.  See 38 C.F.R. § 3.303, 3.310 (2000).

However, effective July 9, 2001, VA added diabetes mellitus 
to the list of diseases presumptively connected with exposure 
to Agent Orange.  See 66 Fed. Reg. 23,166-169 (May 8, 2001) 
(to be codified at 38 C.F.R. § 3.309(e)).  This amendment 
implements a decision of the Secretary that there is a 
positive association between exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era and the 
subsequent development of Type-2 diabetes.  

Under 38 CFR § 3.307(a)(6)(iii), a veteran who served in 
Vietnam and develops a disease listed in § 3.309(e) is 
presumed to have been exposed to herbicides.  In this case, 
the record shows that the veteran served aboard a ship off 
the coast of Vietnam during the Vietnam era.  Moreover, the 
record contains competent medical evidence of a current 
diagnosis of diabetes mellitus, which has shown to be 
compensably disabling.  See 38 C.F.R. § 4.119, Code 7913.  
Thus, the Board finds that service connection for diabetes 
mellitus on a presumptive basis is warranted.  
Chloracne

The veteran claims that he now has chloracne which he 
developed in 1970 as a result of exposure to Agent Orange.  
However, the record in this case does not contain competent 
evidence of a current diagnosis of chloracne.  Rather, the 
only notation in the medical evidence of record of chloracne 
is a December 1992 toxicology report noting "[e]stimated 
serum levels of TCDD consistent with production of clinically 
observable chloracne has been reported to be in excess of 100 
parts per trillion."  As noted above, however, this notation 
does not specifically refer to the veteran.  Rather, the 
toxicology report shows that the veteran's levels were in the 
range of .062 parts per trillion, significantly below those 
individuals with clinically observable chloracne, whose range 
was in excess of 100 parts per trillion.  Thus, this generic 
reference does not constitute a diagnosis of chloracne.  

Again, the remainder of the competent medical evidence shows 
no diagnosis or indication of the presence of chloracne.  In 
fact, when VA's Chief Public Health and Environmental Hazards 
Officer reviewed the veteran's claims folders in August 2000, 
she indicted that she could identify no medical evidence of 
chloracne.  

As noted, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F.3d 1328 (1997).  It is now well-settled that in order 
to be considered for service connection, a claimant must 
first have a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  In this case, there is no 
competent evidence of a current diagnosis of chloracne.  
Thus, service connection for that disability is not 
warranted.  

In reaching its decision, the Board has considered the 
veteran's statements to the effect that he has had chloracne 
since 1970.  He claims that he has witnesses who can confirm 
that he has had chloracne since that time.  Here, the Board 
notes that at the time of his service separation, the 
veteran's skin was normal on clinical evaluation.  The Board 
finds that the contemporaneous medical records are entitled 
to far more probative weight than the recollections of lay 
individuals of events which occurred decades previously.  The 
negative clinical evidence from service is clearly more 
probative than the remote recollections of laypersons.

In any event, while the veteran (or any other lay person) is 
competent to testify as to observable symptoms such as a skin 
rash, they are not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, such as chloracne.  Espiritu, supra; 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Likewise, the 
generic medical treatise evidence submitted by the veteran is 
insufficient to provide evidence of a current diagnosis of 
chloracne.  

Having carefully examined all evidence of record in light of 
the applicable law, the Board concludes that the veteran does 
not currently have chloracne.  Congress specifically limited 
entitlement for service-connected disease or injury to cases 
resulting in disability.  See 38 U.S.C. §§ 1110, 1131.  As 
there is no medical evidence of current existence of 
chloracne, service connection for that disability is not 
warranted.  Brammer, 3 Vet. App. at 225 (absent proof of 
present disability there can be no valid claim).

PCT

The veteran also claims that he currently has PCT as a result 
of exposure to Agent Orange in Vietnam.  As noted, under 
applicable criteria, both service in the Republic of Vietnam 
during the designated time period and the establishment of 
one of the listed diseases is required in order to establish 
entitlement to the in-service presumption of exposure to an 
herbicide agent.  McCartt, supra. 

In this case, the veteran had service on a ship in the waters 
off the coast of Vietnam during the Vietnam era.  Moreover, 
PCT is one of the diseases which VA has determined is 
associated with exposure to herbicides used in Vietnam during 
the Vietnam era.  See 61 Fed. Reg. 57,587 (1996); 38 C.F.R. 
§§ 3.307(d), 3.309(e).  

In that regard, the Board also notes that the record contains 
competent medical evidence of a diagnosis of PCT, namely, an 
October 1993 Statement of Attending Physician from Dr. Diaz 
showing a diagnosis of severe PCT, apparently based on the 
results of an October 1993 private laboratory report.  
However, that diagnosis was discredited by an independent 
medical expert in a July 2001 opinion.  Specifically, the 
independent medical expert explained that the portion of the 
October 1993 report apparently relied on by Dr. Diaz in 
diagnosing PCT was actually a summary of laboratory 
abnormalities seen the various clinical types of porphyrias, 
not the actual results pertaining to the veteran.  He further 
indicated that he had reviewed the remaining evidence of 
record and had concluded that nothing in the current record 
indicated clinical or laboratory evidence of PCT.  

The Board assigns great probative weight to the opinion of 
the independent medical expert.  It is clear that this 
unbiased expert thoroughly reviewed the veteran's claims 
folder and specifically ruled out a diagnosis of PCT.  His 
conclusion that the veteran does not have PCT was based on a 
careful review of the record, as well as on his expertise in 
the field.  Based thereon, the Board finds that the 
preponderance of the evidence of record shows that the 
veteran does not currently have PCT.  

Even if the Board were to accept Dr. Diaz's diagnosis of PCT, 
service connection for PCT would not be warranted.  As noted 
above, under 38 C.F.R. § 3.307(a)(6)(ii), to establish 
service connection for PCT on a presumptive basis, this 
disease must have become manifest to a degree of 10 percent 
or more within a year of separation from active service.  
Here, the earliest medical evidence in the file of PCT is in 
1993, about 23 years after the veteran's service separation.  
Thus, as the record contains no competent medical evidence 
demonstrating that PCT was present in service or within the 
first post-service year, service connection for PCT on a 
presumptive basis is not be warranted.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Again, the veteran has considered the veteran's lay 
assertions to the effect that he has had a skin condition 
since 1970.  However, while the veteran (or any other lay 
person) is competent to testify as to observable symptoms 
such as a skin condition, they are not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, such as PCT.  
Espiritu, supra.  Likewise, the generic medical treatise 
evidence submitted by the veteran is insufficient to provide 
evidence of a current diagnosis of PCT.  

The Board has also reviewed the evidence of record to 
determine if service connection for PCT on a direct or 
secondary basis is warranted.  Combee and Brock, supra.  It 
is noted that the veteran's service medical records are 
negative for complaint or finding of PCT.  At his naval 
discharge medical examination, his skin was normal on 
clinical evaluation and laboratory testing was negative.  The 
first post-service diagnosis of PCT of record was in October 
1993, about 23 years after service separation.  Moreover, 
that diagnosis is outweighed by the more probative evidence 
of record which indicates that the veteran does not currently 
have PCT.  Even if the Board were to accept Dr. Diaz's 
diagnosis, however, the record contains no competent medical 
evidence of a link between the veteran's PCT and his active 
service or any incident therein, including presumed exposure 
to Agent Orange, or any service-connected disability.  In 
fact, when the etiology of the veteran's PCT is addressed in 
the medical evidence of record, it is attributed to alcohol 
abuse.  (See August 2000 VA medical opinion.)  In sum, absent 
evidence of PCT in service, for many years thereafter, or 
evidence linking currently-diagnosed PCT to military service, 
any incident therein, or any service-connected disability, 
service connection for PCT on a direct or secondary basis is 
not warranted.  

In reaching its decision, the Board has considered the 
veteran's lay assertions with respect to diagnoses and 
causation, but finds that they are insufficient to establish 
a basis on which to grant the claim.  Espiritu, supra.  
Likewise, the Board has carefully considered the information 
submitted by the veteran which he obtained from various 
medical treatises regarding PCT.  However, this evidence is 
insufficient to provide evidence of a diagnosis of PCT or a 
link between the veteran's averment of Agent Orange exposure 
in service and a current diagnoses of PCT.  The treatise 
evidence submitted is simply "too general and inconclusive" 
to make a link more than speculative or to outweigh the 
specific medical evidence in this case.  See Sacks v. West, 
11 Vet. App. 314 (1998).

The Board has also considered the holdings in cases such as 
Mattern v. West, 12 Vet. App. 222 (1999), in which the Court 
noted that medical treatise evidence can provide important 
support when combined with an opinion of a medical 
professional, and Wallin v. West, 11 Vet. App, 509, 514 
(1998), where the Court indicated that medical treatise 
evidence could discuss generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least a plausible causality based on objective 
facts.  In this case, however, as was noted above, the 
treatise information proffered by the veteran is not combined 
with a probative opinion of a medical professional that he 
has PCT which is related to Agent Orange exposure.  Moreover, 
this information does not discuss generic relationships 
between Agent Orange exposure and PCT with a degree of 
certainty such that, under the facts of this case, there is 
plausible causality based on objective facts.  In view of the 
foregoing, the Board must conclude that the preponderance of 
the evidence is against the claim of service connection for 
PCT.

Service connection for residuals of dental trauma for VA 
outpatient dental treatment

The veteran claims that he is entitled to VA outpatient 
dental treatment as service dental records reveal evidence of 
treatment for dental trauma in August 1969 and January 1970.  

The veteran's service dental records show that in August 
1969, tooth number 17 (a third molar) was extracted and he 
received post operative treatment on several subsequent 
occasions.  In January 1970, he received post-operative 
treatment for a lacerated labial foramen.  The remaining 
service medical and dental records are negative for pertinent 
information, including residuals of this treatment.  The 
post-service medical evidence is entirely silent as to 
notation of a dental condition.  

Under applicable criteria, certain dental conditions, 
including periodontal disease, treatable carious teeth, and 
replaceable missing teeth (i.e. with a bridge or denture), 
are not considered disabling, and may be service connected 
solely for the purpose of determining entitlement to VA 
dental examination or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120 or 17.123.  38 C.F.R. § 
4.149 (1998).

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
Code 9913.  Ratings under 38 C.F.R. § 4.150 apply only to 
bone loss through trauma or disease such as osteomyelitis and 
not to the loss of the alveolar process as a result of 
periodontal disease since such loss is not considered 
disabling.  Id., Note.  

Here, the Board notes that selected VA regulations governing 
dental claims were revised for purposes of clarification, 
effective June 8, 1999.  The substance of the old and new 
regulations, as applicable to the veteran's claim, remains 
essentially the same.  See 64 Fed. Reg. 30,392 (June 8, 1999) 
("This amendment clarifies requirements for service 
connection for dental conditions. . .").  The Board finds 
that the change in regulation has no effect on the outcome of 
his claim and that neither version of the regulation is more 
favorable to him.  

Applying the above criteria to the facts in this case, the 
Board finds that there is no basis for compensation for any 
dental disorder since both the old and new regulations 
clearly provide that replaceable missing teeth are not 
disabling conditions and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  See 38 C.F.R. § 
4.149 (1998) and 62 Fed. Reg. 8,201 (to be codified at 38 
C.F.R. § 3.381 (2001)).  No other dental condition is shown 
by the evidence of record.  

Likewise, the Board concludes that the criteria for service 
connection for a dental condition, for purposes of 
entitlement to VA outpatient dental treatment, have not been 
met.  Subject to the requirements set forth above, a veteran 
is entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.  

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, as noted, the evidence 
does not show that he has an adjudicated service-connected 
compensable dental condition, nor does he alleged that his 
claimed dental condition would warrant a compensable rating 
under the rating schedule.  See e.g., 38 C.F.R. § 4.150.  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
June 1970, clearly his recent application is untimely under 
the aforementioned eligibility category.  

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2000).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitation, for conditions attributable to service 
trauma, whereas other service-connected noncompensable dental 
conditions are typically subject to one-time treatment and 
timely application after service.  38 U.S.C.A. § 1712; 38 
C.F.R. § 17.161.

In this case, the veteran claims that during service, he 
sustained "trauma" in August 1969 and January 1970, as 
shown in his service dental records.  However, there is no 
indication, nor has he contended, that he sustained any 
external trauma to the face or mouth during service.  Rather, 
he apparently argues that the dental treatment itself 
constituted "service trauma" and that he is therefore 
entitled to VA dental care.  However, "service trauma" does 
not include the intended effects of therapy or restorative 
dental care and treatment provided during the veteran's 
military service.  VA O.G.C. Prec. Op. No. 5-97.  In any 
event, the record contains absolutely no competent evidence 
of a current dental condition due to in-service trauma or 
treatment, other than a missing tooth number 17.  Thus, he 
does not meet the criteria for eligibility for Class II(a) VA 
outpatient dental treatment.

Class II(b) or (c) eligibility, extends to veterans having a 
service-connected noncompensable dental condition or 
disability and who were detained or interned as prisoners of 
war.  38 C.F.R. § 17.161(d), (e).  In this case, the 
veteran's DD Form 214 does not reflect that he was a prisoner 
of war, nor does he assert same.  Thus, he does not meet the 
criteria for eligibility for either Class II(b) or (c) VA 
treatment.  

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  

However, the evidence does not show that he meets any of the 
other categories of eligibility of 38 U.S.C.A. § 1712(b) and 
38 C.F.R. § 17.161.  For example, he is not a Chapter 31 
vocational rehabilitation trainee, nor does the objective 
medical evidence contain any indication whatsoever that he 
has a dental condition clinically determined to be 
complicating a medical condition now being treated by VA.  

Therefore, the preponderance of the evidence is against the 
claim of service connection for a dental condition, including 
for the purpose of obtaining VA dental treatment.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C. § 
5107 (West 1991 & Supp. 2001).  


ORDER

Service connection for liver cirrhosis with portal 
hypertension and hepatic encephalopathy, anemia, 
hypersplenism, non-Hodgkin's lymphoma, chloracne, and PCT, is 
denied.

Service connection for diabetes mellitus is granted.

Entitlement to service connection for residuals of dental 
trauma for the purpose of obtaining VA outpatient dental 
treatment is denied.


REMAND

Regarding the remaining issue of service connection for 
peripheral neuropathy, the Board observes that the medical 
evidence of record is unclear as to the etiology of this 
disability.  For example, in January 1992 and June 1993 
Statements of Attending Physician, Dr. Diaz attributed the 
veteran's peripheral neuropathy to his chronic alcoholism.  
In February 1993, Dr. Thompson indicated that the veteran's 
peripheral neuropathy could be related to Agent Orange 
exposure and aggravated by alcohol and diabetes mellitus.  In 
a December 1998 VA medical examination, a VA examiner 
concluded that the veteran's peripheral neuropathy was not 
related to Agent Orange exposure, but did not provide an 
alternative etiology.  By August 2000 opinion, a VA medical 
expert concluded that the veteran's peripheral neuropathy was 
due to alcohol abuse and/or diabetes mellitus.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Halstead v. Derwinski, 3 Vet. App. 213 
(1992).  Also, under VCAA the duty to assist includes 
providing a medical examination or a medical opinion when 
such is necessary to make a decision on the claim.  38 U.S.C. 
§ 5103A(d) (West Supp. 2001).  

Given the conflicting evidence outlined above, and in light 
of the above award of service connection for diabetes 
mellitus, additional development of the evidence is needed as 
to the claim of service connection for peripheral neuropathy.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
ask him to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to his claim 
of service connection for peripheral 
neuropathy.  After securing any necessary 
authorization for the release of medical 
information, the RO should attempt to 
obtain copies of the treatment records 
(not already of record).

2.  After the above records, if any, are 
secured and added to the claims folder, 
the veteran should be scheduled for VA 
medical examination for the purpose of 
obtaining an opinion as to the etiology 
of any peripheral nerve disease.  The 
claims folders must be made available to 
the examiner for review in conjunction 
with the medical examination.  The 
examiner should be requested to provide 
an opinion as to any peripheral nerve 
disease found on examination, whether it 
is at least as likely as not that any 
such disability is causally related to 
the veteran's military service, or any 
incident therein (including Agent Orange 
exposure), or any service-connected 
disability (including diabetes mellitus).  

3.  The RO should then review the claims 
files to ensure that all development 
requested above has been completed.  In 
particular, the RO should review the 
requested medical report to ensure it 
complies with this remand.  If it is not, 
remedial action should be taken.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Also, 
the RO must review the claims file and 
ensure all notification and development 
required by VCAA is complete. 

Then the RO should review the claim.  If the benefit sought 
on appeal remains denied, the veteran and his representative 
should be provided an appropriate Supplemental Statement of 
the Case and an opportunity to respond.  The case should then 
be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103- 446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



